Title: To James Madison from John Graham, 23 April 1807
From: Graham, John
To: Madison, James



Private
Sir
New Orleans 23 April 1807

When I was in the City of Washington in the early part of Octr last I obtained the Presidents permission to return there this Summer on leave of absence.  A day or two, however, before I set off for the Western Country I came to the conclusion of resigning my Employment in this Territory, so soon as I could do it with Honor.  The Business with which you had then chargd me, and the aspect of affairs on our South Western Frontiers prevented me from mentioning my intention to you at that time, as I had resolved not to carry it into effect, if we were engaged in War, which these circumstances rendered, as I thought, very probable.  This Probability has ceased to exist, if it ever did exist, at least so we are to conclude from the measures adopted by the late Congress.  I have waited some time to know the result of their deliberations, and hasten to avail myself of the first opportunity since I have known it, and been able to write, to beg you to offer my Resignation to the President and to request that some Person may be directed releave me as soon as possible.  Every consideration of rest and convenience prompts me to leave the Country, and to these is added the very important consideration that my Health is seriously impaired, for I have suffered more by Sickness since my Return to Orleans than in all my Life before.  My Physician is of opinion that I ought at all events to get away before the Sickly Season, and I should certainly avail myself of the Permission given me by the President, but that the Governor has determined to visit the United States this summer, and we can’t both be absent while we are both in office.
You will, I hope do me the Justice to beleive, Sir, that I feel great reluctance in retiring from the Public Service; but a desire to return to my Friends, a conviction that I am not Rich enough to give up my time merely for a support, and an apprehension that the Climate has begun its attack upon my Constitution render it expedient, and indeed almost necessary, that I should do so.  Under other Circumstances I should be proud to remain in the Service of an Administration to whom I am Personally so much indebted and of whose wisdom and Patriotism I entertain the most exalted opinion.
I have taken the Liberty to make this a Private Letter, for I am at present so harrassed with Pain that I cannot give it the shape & form proper for an Official one  With Sentiments of the Highest Respect I have the Honor to be, Sir, Your Most Obt Sert

John Graham

